Administrative Office of the United States Courts
(Rev. 03/08) (WDTX Mod. 6/5/08)

TRANSCRIPT ORDER

1. NAME 2. PHONE NUMBER 3. DATE
Brock Benjamin 915) 412-5858 1/16/2020
4. MAILING ADDRESS 5. CITY 6. STATE 7. ZIP CODE
1600 N. Kansas El Paso Texas 79902
8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
=4 8-A 10. FROM 1/1 11. TO
12. CASE NAME LOCATION OF PROCEEDINGS
United States v. Carl Monroe Gordon 13. CITY 14. STATE Texas
15. ORDER FOR
[-] APPEAL [x] CRIMINAL [_] cRIMINAL JUSTICE ACT [J] BANKRUPTCY
NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DATE(S PORTION
VOIR DIRE TESTIMONY Witness)
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING (Spcy)
CLOSING ARGUMENT
OPINION OF COURT
JURY INSTRUCTIONS OTHER
SENTENCING i
BAIL HEARING Hea

17. ORDER
ORIGINAL ADDITIONAL

CATEGORY (Includes Certified Copy to | FIRST COPY COPIES
NO. OF COPIES
. OF COPIES.
OF COPIES.

NO, OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

18. SIGN

19, DATE
1/16/2020

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
